DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point (see Figs. 18A-18D) out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling et al., (US 20140222207).

As per claim 1, Bowling et al., (US 20140222207) teaches an operation device for a surgical manipulator (see title and par. [00023]), the operation device comprising an input device (see pars. [0086 and 0089]) that operates the 
    PNG
    media_image1.png
    440
    579
    media_image1.png
    Greyscale
surgical manipulator (see title and par. [00023]), wherein the input device (see pars. [0086 and 0089]) includes a plurality of joints (see Figs. 1 and 12), and a plurality of particularly (see pars. [0073-0077], particularly three motor driven...) that drives the plurality of joints (see Figs. 1 and 12), and reduction ratios in power transmission paths (see par. [0164], wherein the reduction of instrument meets the limitation) from the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) to the plurality of joints (see Figs. 1 and 12), respectively, are 0.5 or more and 30 or less (see par. [0164], wherein the reduction of instrument meets the limitation). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Bowling et al. into the intended end result, thereby improving the surgical manipulator and robotically assisted as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
 
As per claim 2, Bowling et al., teaches wherein the input device (see pars. [0086 and 0089]) includes an arm unit (see abs, par. [0003, 0005 and 0006]) having one or more of the joints (see Fig. 12), a wrist unit (see pars. [0069, 0082, 0085 and 0487]) that is connected to a distal end of the arm unit (see abs, par. [0003, 0005 and 0006]) and has one or more of the joints (see Fig. 12), and an gravity (see pars. [0085 and 0107]) provided at a distal end of the wrist unit (see pars. [0069, 0082, 0085 and 0487]) and operated by an operator (see par. [0007], particularly the surgeon).  

As per claim 3, Bowling et al., teaches wherein the reduction ratio in the arm unit (see abs, par. [0003, 0005 and 0006]) is 1 or more and 2 or less (see par. [0164], wherein the reduction of instrument meets the limitation).
  
As per claim 4, Bowling et al., teaches wherein the reduction ratio in the wrist unit (see pars. [0069, 0082, 0085 and 0487]) is 20 or more and 30 or less (see par. [0164], wherein the reduction of instrument meets the limitation).  

As per claim 5, Bowling et al., teaches wherein the reduction ratio in the arm unit (see abs, par. [0003, 0005 and 0006]) is smaller than the reduction ratio in the wrist unit (see pars. [0069, 0082, 0085 and 0487]).  

As per claim 6, Bowling et al., teaches wherein the reduction ratio in the wrist unit (see pars. [0069, 0082, 0085 and 0487]) is equal to or more than 10 times the reduction ratio in the arm unit (see abs, par. [0003, 0005 and 0006]).  

As per claim 7, Bowling et al., teaches wherein the arm unit (see abs, par. [0003, 0005 and 0006]) has three of the joints (see Fig. 12), and the wrist unit (see pars. [0069, 0082, 0085 and 0487]) has three of the joints (see Fig. 12).  

As per claim 8, Bowling et al., teaches wherein the arm unit (see abs, par. [0003, 0005 and 0006]) has only three or four of the joints (see Fig. 12), and the wrist unit (see pars. [0069, 0082, 0085 and 0487]) has only three of the joints (see Fig. 12).  

As per claim 9, Bowling et al., teaches wherein three joint axes of the three joints (see Fig. 12) of the wrist unit (see pars. [0069, 0082, 0085 and 0487]) intersect at one point (see Figs. 18A-18D).  

As per claim 10, Bowling et al., further comprising a controller (see Fig. 11, element 132 and par. [0074]) for controlling an operation of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...), wherein the input device (see pars. [0086 and 0089]) further includes a plurality of rotation angle sensors (see par. [0517]) for respectively detecting the rotation angles of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) or the rotation angles of the plurality of joints (see Figs. 1 and 12), the controller (see Fig. 11, element 132 and par. [0074]) is configured to, based on the rotation angles detected by the plurality of rotation angle sensors (see par. [0517]), i) calculate a position of the gravity (see pars. [0085 and 0107]), ii) output the calculated position of the gravity (see pars. [0085 and 0107]) to a surgical manipulator (see title and par. [00023]), and iii) control the operations of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) such that postures of the arm unit (see abs, par. [0003, 0005 and 0006]) and the wrist unit (see pars. [0069, 0082, 0085 and 0487]) do not change due to gravity (see pars. [0280, 0323, 0324, 0334 and 0338]). 
 
As per claim 11, Bowling et al., further comprising a controller (see Fig. 11, element 132 and par. [0074]) for controlling an operation of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...), wherein the input device (see pars. [0086 and 0089]) further includes a plurality of rotation angle sensors (see par. [0517]) for respectively detecting the rotation angles of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) or the rotation angles of the plurality of joints (see Figs. 1 and 12), and an auxiliary spring that is provided in a predetermined joint of the one or more joints (see Fig. 12) of the arm unit (see abs, par. [0003, 0005 and 0006]) or the one or more joints (see Fig. 12) of the wrist unit (see pars. [0069, 0082, 0085 and 0487]), and that generates a torque that -4-Application No. 16/724,537 cancels a part of a torque generated (see Figs. 30A and 30B abs., and par. [0009]) in the predetermined joint by a weight of the arm unit (see abs, par. [0003, 0005 and 0006]) or the wrist unit (see pars. [0069, 0082, 0085 and 0487]), and the controller (see Fig. 11, element 132 and par. [0074]) is configured to control an operation of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) based on the rotation angles detected by the plurality of rotation angle sensors (see par. [0517]) or the rotation angles and the torque generated (see Figs. 30A and 30B abs., and par. [0009]) by the auxiliary spring such that postures of the arm unit (see abs, par. [0003, 0005 and 0006]) and the wrist unit (see pars. [0069, 0082, 0085 and 0487]) do not change due to gravity (see pars. [0280, 0323, 0324, 0334 and 0338]). 
 
As per claim 12, Bowling et al., teaches a robotically-assisted surgical system comprising: a surgical manipulator (see title and par. [00023]) having a distal end to which a surgical tool is detachably attached, a remote operation device including an input device (see pars. [0086 and 0089]) that operates the surgical manipulator (see title and par. [00023]), wherein the input device (see pars. [0086 and 0089]) includes a plurality of joints (see Figs. 1 and 12) and a plurality of particularly (see pars. [0073-0077], particularly three motor driven...) that drives the plurality of joints (see Figs. 1 and 12), and reduction ratios in power transmission paths (see par. [0164], wherein the reduction of instrument meets the limitation) from the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) to the plurality of joints (see Figs. 1 and 12), respectively, are 0.5 or more and 30 or less (see par. [0164], wherein the reduction of instrument meets the limitation).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Bowling et al. into the intended end result, thereby improving the surgical manipulator and robotically assisted as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 13, Bowling et al., further comprising a controller (see Fig. 11, element 132 and par. [0074]) for controlling an operation of the surgical manipulator (see title and par. [00023]), wherein the input device (see pars. [0086 and 0089]) includes a plurality of rotation angle sensors (see par. [0517]) for respectively detecting rotation angles of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) or rotation angles of the plurality of joints (see Figs. 1 and 12), and the controller (see Fig. 11, element 132 and par. [0074]) controls the operation of the surgical manipulator (see title and par. [00023]) based on the rotation angles detected by the plurality of rotation angle sensors (see par. [0517]).  

As per claim 14, Bowling et al., teaches wherein the input device (see pars. [0086 and 0089]) includes an arm unit (see abs, par. [0003, 0005 and 0006]) having one or more of the joints (see Fig. 12), -5-Application No. 16/724,537 a wrist unit (see pars. [0069, 0082, 0085 and 0487]) that has one or more of the joints (see Fig. 12) and is connected to a distal end of the arm unit (see abs, par. [0003, 0005 and 0006]), and an gravity (see pars. [0085 and 0107]) provided at a distal end of the wrist unit (see pars. [0069, 0082, 0085 and 0487]) and operated by an operator (see par. [0007], particularly the surgeon).  

As per claim 15, Bowling et al., teaches wherein the input device (see pars. [0086 and 0089]) includes a plurality of rotation angle sensors (see par. [0517]) for respectively detecting the rotation angles of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) or the rotation angles of the plurality of joints (see Figs. 1 and 12), the remote operation device includes a controller (see Fig. 11, element 132 and par. [0074]) for controlling operations of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...), the controller (see Fig. 11, element 132 and par. [0074]) is configured to, based on the rotation angles detected by the plurality of rotation angle sensors (see par. [0517]), i) calculate a position of the gravity (see pars. [0085 and 0107]), ii) output the calculated position of the gravity (see pars. [0085 and 0107]) to a surgical manipulator (see title and par. [00023]), and iii) control the operations of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) such that postures of the arm unit (see abs, par. [0003, 0005 and 0006]) and the wrist unit (see pars. [0069, 0082, 0085 and 0487]) do not change due to gravity (see pars. [0280, 0323, 0324, 0334 and 0338]).  

As per claim 16, Bowling et al., teaches wherein the input device (see pars. [0086 and 0089]) includes an auxiliary spring that is provided in a predetermined joint of the one or more joints (see Fig. 12) of the arm unit (see abs, par. [0003, 0005 and 0006]) or the one or more joints (see Fig. 12) of the wrist unit (see pars. [0069, 0082, 0085 and 0487]), and that generates a torque that cancels a part of a torque generated (see Figs. 30A and 30B abs., and par. [0009]) in the predetermined joint by a weight of the arm unit (see abs, par. [0003, 0005 and 0006]) or the wrist unit (see pars. [0069, 0082, 0085 and 0487]).  

As per claim 17, Bowling et al., teaches wherein the remote operation device includes a controller (see Fig. 11, element 132 and par. [0074]) for controlling operations of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...), -6-Application No. 16/724,537 the input device (see pars. [0086 and 0089]) includes a plurality of rotation angle sensors (see par. [0517]) for respectively detecting the rotation angles of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) or the rotation angles of the plurality of joints (see Figs. 1 and 12), the controller (see Fig. 11, element 132 and par. [0074]) is configured to control the operations of the plurality of particularly (see pars. [0073-0077], particularly three motor driven...) based on the rotation angles detected by the plurality of rotation angle sensors (see par. [0517]) or the rotation angles and the torque generated (see Figs. 30A and 30B abs., and par. [0009]) by the auxiliary spring such that postures of the arm unit (see abs, par. [0003, 0005 and 0006]) and the wrist unit (see pars. [0069, 0082, 0085 and 0487]) do not change due to gravity (see pars. [0280, 0323, 0324, 0334 and 0338]).  

As per claim 18, Bowling et al., teaches wherein the reduction ratio in the arm unit (see abs, par. [0003, 0005 and 0006]) is 1 or more and 2 or less (see par. [0164], wherein the reduction of instrument meets the limitation).  

As per claim 19, Bowling et al., teaches wherein the reduction ratio in the wrist unit (see pars. [0069, 0082, 0085 and 0487]) is 20 or more and 30 or less (see par. [0164], wherein the reduction of instrument meets the limitation).
  
As per claim 20, Bowling et al., teaches wherein the reduction ratio in the wrist unit (see pars. [0069, 0082, 0085 and 0487]) is equal to or more than 10 times the reduction ratio in the arm unit (see abs, par. [0003, 0005 and 0006]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20180021094 is directed to “a medical support arm device including a multi-joint arm having a distal end configured to host a medical device, said multi- joint arm configured to have a higher degree of freedom than a degree of freedom necessary for controlling a spatial position and pointing direction of the medical device. The multi- joint arm is configured to controllably displace at least one of a plurality of joints of the multi- joint arm while the spatial position and the pointing direction of the medical device are controlled.
Shan et al., is directed to “An articulated universal joint based flexible access robot for minimally invasive surgery;
Gossenlin et al., is directed to “Design of a High Fidelity Haptic Device for Telesurgery;
Kim et al., is directed to “A Teleoperated Minimally Invasive Surgical System with an Additional Degree of Freedom Manipulator;
Yanagihara et al., is directed to “Robotic Creation of Operating Space for Minimally Invasive Hip Joint Surgery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B